UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2017 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-55319 Resort Savers, Inc. (Exact name of registrant as specified in its charter) Nevada 46-1993448 (State or other jurisdiction of incorporationor organization) (I.R.S. Employer Identification No.) No. 10-2-4B, Jin Di Shang Tang Garden, Long Hua Xin Qu Shang Tang Road Shenzhen, Guang Dong, the People’s Republic of China 518000 (Address of principal executive offices) 0086-0755-23106825 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, smaller reporting company, or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company,” and “emerging growth company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Emerging growth company x If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of September 11, 2017, there were 74,976,241 shares of the issuer’s common stock, par value $0.0001 per share, outstanding. RESORT SAVERS, INC. FORM 10-Q FOR THE PERIOD ENDED JULY 31, 2 PAGE PART I - FINANCIAL INFORMATION Item 1. Financial Statements. 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 20 Item 4. Controls and Procedures. 20 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 21 Item 1A. Risk Factors. 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 21 Item 3. Defaults Upon Senior Securities. 21 Item 4. Mine Safety Disclosures. 21 Item 5. Other Information. 21 Item 6. Exhibits. 21 SIGNATURES 22 2 PART I - FINANCIAL INFORMATION Item 1. Unaudited Financial Statements. The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission ("SEC"), and should be read in conjunction with the audited financial statements and notes thereto contained in the Company's January 31, 2017 Form 10-K filed with the Securities and Exchange Commission on May 16, 2017. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the periods presented have been reflected herein. The results of operations for the periods presented are not necessarily indicative of the results to be expected for the full year ending January 31, 2018. RESORT SAVERS, INC. Index to Unaudited Condensed Consolidated Financial Statements July 31, 2017 Page Condensed Consolidated Interim Balance Sheets 4 Condensed Consolidated Interim Statements of Operations and Other Comprehensive Income (Loss) 5 Condensed Consolidated Interim Statements of Cash Flows 6 Notes to the Unaudited Condensed Consolidated Interim Financial Statements 7 3 RESORT SAVERS, INC. Condensed Consolidated Interim Balance Sheets July 31, January 31, 2017 2017 (Unaudited) ASSETS Current Assets Cash and cash equivalents $ 39,710 $ 52,593 Accounts receivable 12,629,550 43,054,811 Other receivable 33,639 10,670 Prepaid expenses and deposits 26,048 20,502 Amount due from related parties 23,413,330 26,747,696 Total Current Assets 36,142,277 69,886,272 Equipment, net 69,439 101,831 Goodwill 1,979,787 1,979,787 TOTAL ASSETS $ 38,191,503 $ 71,967,890 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable and accrued liabilities $ 1,097,997 $ 1,046,628 Short-term loan 743,295 1,046,160 Due to related parties 29,992,468 63,551,575 Tax payable 3,457 9,289 Other current payable 38,682 13,983 Total Current Liabilities 31,875,899 65,667,635 TOTAL LIABILITIES 31,875,899 65,667,635 COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS’ EQUITY Preferred stock, $0.0001 par value; 15,000,000 shares authorized; no shares issued and outstanding - - Common stock, $0.0001 par value; 1,000,000,000 shares authorized; 74,976,241 shares issued and outstanding 7,498 7,498 Additional paid-in capital 8,232,835 8,154,755 Accumulated deficit (4,932,101 ) (4,816,615 ) Accumulated other comprehensive loss (82,110 ) (130,218 ) Total Resort Savers, Inc. stockholders' equity 3,226,122 3,215,420 Non-controlling interest 3,089,482 3,084,835 Total equity 6,315,604 6,300,255 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 38,191,503 $ 71,967,890 The notes are an integral part of these condensed consolidated interim financial statements. 4 Table of Contents RESORT SAVERS, INC. Condensed Consolidated Interim Statements of Operations and Comprehensive Income (Loss) (Unaudited) Three Months Ended Six Months Ended July 31, July 31, 2017 2016 2017 2016 Revenue $ 18,534,391 $ 25,112,429 $ 32,384,010 $ 47,111,789 Cost of goods sold 18,402,031 24,994,073 32,257,933 46,803,152 Gross Profit 132,360 118,356 126,077 308,637 Operating Expenses General and administrative 71,623 168,298 154,969 342,317 Professional fees 62,010 21,902 65,793 57,554 Total Operating Expenses 133,633 190,200 220,762 399,871 Loss From Operations (1,273 ) (71,844 ) (94,685 ) (91,234 ) Other Expense Impairment loss of investment - (1,907,308 ) - (1,907,308 ) Other loss (395 ) (3,958 ) (395 ) (3,958 ) Interest expense (63,318 ) (25,890 ) (63,318 ) (78,054 ) Total Other Expenses (63,713 ) (1,937,156 ) (63,713 ) (1,989,320 ) Loss Before Income Taxes (64,986 ) (2,009,000 ) (158,398 ) (2,080,554 ) Provision for income taxes - (1,060 ) - (2,346 ) Net Loss (64,986 ) (2,010,060 ) (158,398 ) (2,082,900 ) Net (income) loss attributable to the non-controlling interest (1,258 ) 19,856 42,912 35,564 Net Loss Attributable To The Shareholders Of Resort Savers, Inc. $ (66,244 ) $ (1,990,204 ) $ (115,486 ) $ (2,047,336 ) Other Comprehensive Income (Loss) Foreign currency translation adjustments 105,866 (112,539 ) $ 95,667 $ (101,877 ) Total Comprehensive Income (Loss) 40,880 (2,122,599 ) (62,731 ) (2,184,777 ) Comprehensive (income) loss attributable to the non-controlling interest (53,611 ) 75,159 (4,647 ) 85,583 Total Comprehensive Loss Attributable To The Shareholders Of Resort Savers, Inc. $ (12,731 ) $ (2,047,440 ) $ (67,378 ) $ (2,099,194 ) Basic and Diluted Loss per Common Share $ (0.00 ) $ (0.03 ) $ (0.00 ) $ (0.03 ) Basic and Diluted Weighted Average Common Shares Outstanding 74,976,241 74,976,241 74,976,241 74,976,241 The notes are an integral part of these condensed consolidated interim financial statements. 5 Table of Contents RESORT SAVERS, INC. Condensed Consolidated Interim Statements of Cash Flows (Unaudited) Six Months Ended July 31, 2017 2016 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (158,398 ) $ (2,082,900 ) Adjustments to reconcile net loss to net cash from operating activities: Depreciation 34,022 52,074 Impairment loss of investment - 1,907,308 Changes in operating assets and liabilities: Amount due from related party 3,897,180 288,433 Accounts receivable 30,425,261 (9,000,186 ) Other receivable (22,969 ) 2,622 Prepaid expenses and deposits (5,546 ) 1,655,305 Accounts payable 51,369 20,632,598 Amount due to related party (34,212,088 ) - Deposits received - (13,496,941 ) Tax payable (5,832 ) (11,163 ) Other payable 24,699 8,640 Net cash provided by (used in) operating activities 27,698 (44,210 ) CASH FLOWS FROM FINANCING ACTIVITIES Repayments of short-term loan (322,454 ) - Loans from related parties 78,080 51,972 Net cash provided by (used in) financing activities (244,374 ) 51,972 Effects on changes in foreign exchange rate 203,793 (61,913 ) Net decrease in cash and cash equivalents (12,883 ) (54,151 ) Cash and cash equivalents - beginning of period 52,593 226,638 Cash and cash equivalents - end of period $ 39,710 $ 172,487 Supplemental Cash Flow Disclosures Cash paid for interest $ - $ 78,054 Cash paid for income taxes $ - $ - Non-Cash Investing and Financing Activity: Related party debt forgiven $ 78,080 $ 96,089 The notes are an integral part of these condensed consolidated interim financial statements. 6 Table of Contents RESORT SAVERS, INC. Notes to the Condensed Consolidated Interim Financial Statements July 31, 2017 (Unaudited) NOTE 1 – ORGANIZATION AND DESCRIPTION OF BUSINESS Resort Savers, Inc. (the “Company”) is a Nevada corporation incorporated on June 25, 2012. It is based in Shenzhen, the People’s Republic of China (the “PRC”). The accounting and reporting policies of the Company conform to accounting principles generally accepted in the United States of America, and the Company’s fiscal year end is January 31. The Company makes investments and acquisitions into sound, transparent markets and industries throughout the world. The Company has invested in a company principally engaged in the development and production of beverages, investment in agricultural business and import and export of products in the food and beverage industry, and a company principally engaged in the trading of oil, gas and lubricant. In Europe and worldwide, the Company is seeking to acquire and invest in global tourist and development assets that can be tailored to Chinese and American investment traveler. NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The Company prepares its financial statements in accordance with rules and regulations of the Securities and Exchange Commission ("SEC") and accounting principles generally accepted ("GAAP") in the United States of America. The accompanying interim financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information in accordance with Article 8 of Regulation S-X and presented in US dollars. In the opinion of management, all adjustments consisting of normal recurring entries necessary for a fair statement of the periods presented for: (a) the financial position; (b) the result of operations; and (c) cash flows, have been made in order to make the financial statements presented not misleading. The results of operations for such interim periods are not necessarily indicative of operations for a full year. These interim consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto contained in the Company's 10-K filed with the Securities and Exchange Commission on May 16, 2017. Principles of Consolidation At July 31, 2017, the principal subsidiaries of the Company were listed as follows: Entity Name Acquisition Date Ownership Jurisdiction Investments Held By Nature of Operation Fiscal Year Xing Rui International Investment Holding Group Co., Ltd. ("Xing Rui") December 22,2014 100 % Seychelles Resort Savers Holding Company January 31, Xing Rui International Investment Group Ltd. ("Xing Rui HK") January 13,2015 100 % Hong Kong, the PRC Xing Rui Holding Company January 31, Huaxin Chan Grong (Shenzhen) Technology Service Co., Ltd. ("Huaxin")* August 27,2015 100 % the PRC Xing Rui HK Holding Company December 31, Shenzhen Amuli Industrial Development Company Limited ("Amuli")* October 1,2015 60 % the PRC Huaxin Beverage Producer December 31 Beijing Yandong Tieshan Oil Products Co., Ltd. ("Tieshan Oil")* January 29,2016 51 % the PRC Huaxin Trading of oil products December 31, * These companies do not have any official English names. The English names used are for identification purpose only. These consolidated financial statements include the accounts of the Company and its subsidiaries. All material intercompany balances and transactions have been eliminated. 7 Table of Contents Foreign Currency Translation and Re-measurement The Company translates its foreign operations to U.S. dollar in accordance with ASC 830, “Foreign Currency Matters”. The Company and its subsidiaries' functional currency and reporting currency is U.S. dollar, except Amuli and Tieshan Oil’s functional currency which is Chinese Renminbi (“RMB”). The Company's subsidiaries, whose records are not maintained in that company's functional currency, re-measure their records into their functional currency as follows: · Monetary assets and liabilities at exchange rates in effect at the end of each period · Nonmonetary assets and liabilities at historical rates · Revenue and expense items at the average rate of exchange prevailing during the period Gains and losses from these re-measurements were not significant and have been included in the Company's results of operations. The Company's subsidiaries, whose functional currency is not the U.S. dollar, translate their records into U.S. dollar as follows: · Assets and liabilities at the rate of exchange in effect at the balance sheet date · Equities at historical rate · Revenue and expense items at the average rate of exchange prevailing during the period Adjustments arising from such translations are included in accumulated other comprehensive income in shareholders’ equity. July 31, January 31, 2017 2017 Spot RMB: USD exchange rate $ 0.1487 $ 0.1453 Average RMB: USD exchange rate $ 0.1452-0.1466 $ 0.1452-0.1536 Spot HKD: USD exchange rate $ 0.129 $ 0.129 Average HKD: USD exchange rate $ 0.129 $ 0.129 Concentrations of Credit Risk The Company’s financial instruments that are exposed to concentrations of credit risk primarily consist of its cash and cash equivalents, and accounts receivable. The Company places its cash and cash equivalents with financial institutions of high credit worthiness. At times, its cash and cash equivalents with a particular financial institution may exceed any applicable government insurance limits. The Company also reviews its accounts receivable on a timely manner. The Company’s management plans to assess the financial strength and credit worthiness of any parties to which it extends funds, and as such, it believes that any associated credit risk exposures are limited. Tieshan Oil During the six-month period ended July 31, 2017, one customer accounted for approximately 99% of revenues of Tieshan Oil. During the six months ended July 31, 2016, one customer accounted for approximately 68% of revenues of Tieshan Oil. As of July 31, 2017, two customers accounted for approximately 82% of accounts receivable. As of January 31, 2017, two customers accounted for approximately 87% of accounts receivable. There was no significant changes of such concentrations of credit risk between July 31, 2017 and January 31, 2017. 8 Table of Contents Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements. The estimates and judgments will also affect the reported amounts for certain revenues and expenses during the reporting period. Actual results could differ from these good faith estimates and judgments. Financial Instruments The Company follows ASC 820, "Fair Value Measurements and Disclosures", which defines fair value as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. ASC 820 also establishes a fair value hierarchy that distinguishes between (1) market participant assumptions developed based on market data obtained from independent sources (observable inputs) and (2) an entity's own assumptions about market participant assumptions developed based on the best information available in the circumstances (unobservable inputs). The fair value hierarchy consists of three broad levels, which gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3). The three levels of the fair value hierarchy are described below: Level 1 Level 1 applies to assets or liabilities for which there are quoted prices in active markets for identical assets or liabilities. Level 2 Level 2 applies to assets or liabilities for which there are inputs other than quoted prices that are observable for the asset or liability such as quoted prices for similar assets or liabilities in active markets; quoted prices for identical assets or liabilities in markets with insufficient volume or infrequent transactions (less active markets); or model-derived valuations in which significant inputs are observable or can be derived principally from, or corroborated by, observable market data. Level 3 Level 3 applies to assets or liabilities for which there are unobservable inputs to the valuation methodology that are significant to the measurement of the fair value of the assets or liabilities. Property, plant and equipment Property, plant and equipment are recorded at cost. Depreciation is calculated using the straight-line method over the estimated useful lives of the assets. Leasehold improvements are amortized over the shorter of the term of the related lease or the estimated useful life of the asset. The useful lives are as follows: Machinery5 ~ 10 years Maintenance and repairs are charged to operations as incurred. Expenditures which substantially increase the useful lives of the related assets are capitalized. When properties are disposed of, the related costs and accumulated depreciation are removed from the accounts and any gain or loss is reported in the period the transaction takes place. Goodwill The Company tests goodwill for impairment on an annual basis, or more frequently if circumstances, such as material deterioration in performance or a significant number of store closures, indicate reporting unit carrying values may exceed their fair values. When evaluating goodwill for impairment, the Company may first perform a qualitative assessment to determine if the fair value of the reporting unit is more likely than not greater than its carrying amount. If the Company does not perform a qualitative assessment or if the fair value of the reporting unit is not more likely than not greater than its carrying amount, the Company calculates the implied estimated fair value of the reporting unit. If the carrying amount of goodwill exceeds the implied estimated fair value, an impairment charge to current operations is recorded to reduce the carrying value to the implied estimated fair value. During the six months ended July 31, 2017, no impairment is considered to be required for goodwill. 9 Table of Contents Accounting for the impairment of long-lived assets The long-lived assets held and used by the Company are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of assets may not be recoverable. It is reasonably possible that these assets could become impaired as a result of technology or other industry changes. Determination of recoverability of assets to be held and used is by comparing the carrying amount of an asset to future net undiscounted cash flows to be generated by the assets. If such assets are considered to be impaired, the impairment to be recognized is measured by the amount by which the carrying amount of the assets exceeds the fair value of the assets. Assets to be disposed of are reported at the lower of the carrying amount or fair value less costs to sell. During the six months ended July 31, 2017 and the year ended January 31, 2017, the Company did not impair any long-lived assets. Revenue Recognition The Company will recognize revenue from the sale of products and services in accordance with ASC 605, “Revenue Recognition.” Revenue will be recognized only when all of the following criteria are met: persuasive evidence for an agreement exists, delivery has occurred or services have been provided, the price or fee is fixed or determinable, and collection is reasonably assured. Net Loss Per Share of Common Stock The Company has adopted ASC Topic 260,“Earnings per Share,”(“EPS”) which requires presentation of basic EPS on the face of the income statement for all entities with complex capital structures and requires a reconciliation of the numerator and denominator of the basic EPS computation. In the accompanying financial statements, basic earnings (loss) per share is computed by dividing net loss by the weighted average number of shares of common stock outstanding during the period. The Company has no potentially dilutive securities, such as options or warrants, currently issued and outstanding. Commitments and Contingencies The Company follows ASC 450-20,“Loss Contingencies,”to report accounting for contingencies. Liabilities for loss contingencies arising from claims, assessments, litigation, fines and penalties and other sources are recorded when it is probable that a liability has been incurred and the amount of the assessment can be reasonably estimated. There were no commitments or contingencies as of July 31, 2017 and January 31, 2017. Recent Accounting Pronouncements Management has considered all recent accounting pronouncements issued since the last audit of our financial statements. The Company's management believes that these recent pronouncements will not have a material effect on the Company's financial statements. NOTE 3 – GOING CONCERN The Company's financial statements are prepared using accounting principles generally accepted in the United States of America applicable to a going concern which contemplates the realization of assets and liquidation of liabilities in the normal course of business. The Company has not yet had sufficient revenues to cover its operating cost, and requires additional capital to commence its operating plan. The ability of the Company to continue as a going concern is dependent on the Company obtaining adequate capital to fund operating losses until it becomes profitable. If the Company is unable to obtain adequate capital, it could be forced to cease operations. These factors raise substantial doubt about its ability to continue as a going concern. In order to continue as a going concern, the Company will need, among other things, additional capital resources. Management's plan to obtain such resources for the Company include: sales of equity instruments; traditional financing, such as loans; and obtaining capital from management and significant stockholders sufficient to meet its minimal operating expenses. However, management cannot provide any assurance that the Company will be successful in accomplishing any of its plans. There is no assurance that the Company will be able to obtain sufficient additional funds when needed or that such funds, if available, will be obtainable on terms satisfactory to the Company. In addition, profitability will ultimately depend upon the level of revenues received from business operations. However, there is no assurance that the Company will attain profitability. The accompanying financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. 10 Table of Contents NOTE 4 – ACCOUNTS RECEIVABLES The Company has performed an analysis on all of its accounts receivable and determined that all amounts are collectible by the Company. As such, all accounts receivable are reflected as a current asset and no allowance for bad debt has been recorded as of July 31, 2017. No bad debts were written off for the six months ended July 31, 2017 and 2016. The Company’s accounts receivable consists of only trade receivables. As at July 31, 2017 and January 31, 2017, the Company had accounts receivable of $12,629,550 and $43,054,811, respectively. Aging analysis of accounts receivable is as follows: July 31, January 31, 2017 2017 30 - 60 days $ 6,892,026 $ 20,760,211 90 - 120 days 5,737,524 - Within 1 year - 5,607,879 Over 1 year - 16,686,721 $ 12,629,550 $ 43,054,811 NOTE 5 – EQUIPMENT July 31, January 31, 2017 2017 Cost: Machinery $ 242,331 $ 236,855 Less: accumulated depreciation (172,892 ) (135,024 ) Equipment, net $ 69,439 $ 101,831 During the six months ended July 31, 2017 and 2016, the Company recorded depreciation of $34,022 and $52,074, respectively. NOTE 6 – GOODWILL On January 29, 2016, the Company recognized goodwill of $1,979,787 on the acquisition of Tieshan Oil. The Company tests goodwill for impairment on an annual basis, or more frequently if circumstances, such as material deterioration in performance, indicate reporting unit carrying values may exceed their fair values. No impairment is considered to be required for goodwill during the six months ended July 31, 2017. NOTE 7 – ACCOUNTS PAYABLE AND ACCRUED LIABILITIES The Company’s accounts payable and accrued liabilities consist of the followings: July 31, January 31, 2017 2017 Accounts payable (to third party suppliers) $ 1,030,610 $ 1,002,579 Accrued expenses (to third party service providers) - 40,954 Accrued interest 64,221 - Payroll payable 3,166 3,095 $ 1,097,997 $ 1,046,628 11 Table of Contents NOTE 8 – SHORT-TERM LOAN There are no provisions in the Company’s bank borrowings that would accelerate repayment of debt as a result of a change in credit ratings or a material adverse change in the Company’s business. During the year ended January 31, 2017, the Company borrowed a loan from a money provider. The amount is denominated in Renminbi of RMB7,200,000. The interest rate is 0.5% per month. The loan is secured by 48.83% shares of Tieshan Oil held by Yeung Po Kam. During the six months ended July 31, 2017 and 2016, the Company repaid loan of $322,454 and $0 and incurred interest of $63,318 and $78,054, respectively. As of July 31, 2017 and January 31, 2017, the Company had a short-term loan balance of $743,295 and $1,046,160, respectively. NOTE 9 – STOCKHOLDERS’ EQUITY The capitalization of the Company consists of the following classes of capital stock: Preferred Stock The Company has authorized 15,000,000 shares of preferred stock with a par value of $0.0001 per share. The Board of Directors are authorized to divide the authorized shares of Preferred Stock into one or more series, each of which shall be so designated as to distinguish the shares thereof from the shares of all other series and classes. No shares of preferred stock have been issued. Common Stock The Company has authorized 1,000,000,000 shares of common stock with a par value of $0.0001 per share. Each common share entitles the holder to one vote, in person or proxy, on any matter on which action of the stockholders of the corporation is sought. During the six-month period ended July 31, 2017, no shares were issued by the Company. As at July 31, 2017 and January 31, 2017, the Company had 74,976,241 common shares issued and outstanding. The Company has no stock option plan, warrants or other dilutive securities. Additional Paid-In Capital During the six months ended July 31, 2017, related parties contributed additional paid-in capital in the amount of $78,080, to fund operating expenses. NOTE 10 – RELATED PARTY TRANSACTIONS Accounts receivable and prepaid As of July 31, 2017 and January 31, 2017, the Company had amount due from related parties of $23,413,330 and $26,747,696, respectively. As of July 31, 2017, and January 31, 2017, it consists of a trade receivable past due within 1 month of $0 and $14,091,462 from a related company and a trade receivable past due within 1 year of $12,948,825 and $12,656,234 from another related company, respectively. All the related companies were customers of the Company and were under common control with the Company. As of July 31, 2017 and January 31, 2017, the Company had prepaid expense of $10,464,505 and $0, respectively. The related party company is the vendor of the Company and is under common control with the Company. Accounts payable, other liabilities and loans At July 31, 2017 and January 31, 2017, the Company had accounts payable and accrued liabilities of $29,704,867 and $63,270,068 to four related companies under common control with the Company, respectively. In support of the Company’s efforts and cash requirements, it may rely on advances from related parties until such time that the Company can support its operations or attains adequate financing through sales of its equity or traditional debt financing. There is no formal written commitment for continued support by shareholders or directors. Amounts represent advances or amounts paid in satisfaction of liabilities. The advances were considered temporary in nature and were not formalized by a promissory note. 12 Table of Contents At July 31, 2017, the Company owed $12,695 to a director of the Company, $5,203 to a director of Xin Rui HK, $8,545 to directors of Huaxin, $213,525 to directors of Amuli and $47,633 to shareholders of Amuli, for vendor payments made by those directors. At January 31, 2017, the Company owed $12,695 to a director of the Company, $5,203 to a director of Xin Rui HK, $8,352 to directors of Huaxin, $208,406 to directors of Amuli and $46,558 to shareholders of Amuli, for vendor payments made by those directors. The amounts and terms of the above transactions may not necessarily be indicative of the amounts and terms that would have been incurred had comparable transactions been entered into with independent third parties. As of July 31, 2017 and January 31, 2017, due to related parties consist of the follows; July 31, January 31, 2017 2017 Accounts payable $ 29,689,527 $ 63,259,434 Accrued liabilities 15,340 10,634 Loan from related parties 287,601 281,507 $ 29,992,468 $ 63,551,575 NOTE 11 – COMMITMENTS AND CONTINGENCIES The Company has no commitments or contingencies as of July 31, 2017 and January 31, 2017. From time to time the Company may become a party to litigation matters involving claims against the Company. Management believes that it is adequately insured for its operations and there are no current matters that would have a material effect on the Company’s financial position or results of operations. NOTE 12 – SEGMENTED INFORMATION At July 31, 2017 and January 31, 2017, the Company operates in two industry segments, health beverage and oil and gas, and one geographic segment, China, where majority current assets and equipment are located. Segment assets and liabilities at July 31, 2017 and January 31, 2017 were as follows: July 31, 2017 HoldingCompany Health beverage Oil and gas TotalConsolidated Assets Current assets $ 12,177 $ 54,897 $ 36,075,203 $ 36,142,277 Non-current assets - 54,192 1,995,034 2,049,226 Liabilities Current liabilities 34,394 298,697 31,542,808 31,875,899 Net assets (liabilities) $ (22,217 ) $ (189,608 ) $ 6,527,429 $ 6,315,604 January 31, 2017 HoldingCompany Health beverage Oil and gas Total Consolidated Assets Current assets $ 7,205 $ 33,844 $ 69,845,223 $ 69,886,272 Non-current assets - 83,190 1,998,428 2,081,618 Liabilities Current liabilities 40,212 268,092 65,359,331 65,667,635 Net assets (liabilities) $ (33,007 ) $ (151,058 ) $ 6,484,320 $ 6,300,255 13 Table of Contents Segment revenue and net loss for six months ended July 31, 2017 and 2016 were as follows: Six Months Ended July 31, 2017 HoldingCompany Healthbeverage Oil and gas TotalConsolidated Revenue $ 2,614 $ 2,638 $ 32,378,758 $ 32,384,010 Cost of goods sold - - (32,257,933 ) (32,257,933 ) Operating expenses (69,769 ) (34,332 ) (116,661 ) (220,762 ) Other expenses - - (63,713 ) (63,713 ) Provision for income taxes - Net loss $ (67,155 ) $ (31,694 ) $ (59,549 ) $ (158,398 ) Six Months Ended July 31, 2016 Holding Company Healthbeverage Oil and gas TotalConsolidated Revenue $ 2,728 $ - $ 47,109,061 $ 47,111,789 Cost of goods sold - - (46,803,152 ) (46,803,152 ) Operating expenses (67,262 ) (101,052 ) (231,557 ) (399,871 ) Other expenses (1,907,309 ) (51 ) (81,960 ) (1,989,320 ) Provision for income taxes - - (2,346 ) (2,346 ) Net loss $ (1,971,843 ) $ (101,103 ) $ (9,954 ) $ (2,082,900 ) Segment revenue and net loss for three months ended July 31, 2017 and 2016 were as follows: Three Months Ended July 31, 2017 HoldingCompany Healthbeverage Oil and gas TotalConsolidated Revenue $ - $ 2,638 $ 18,531,753 $ 18,534,391 Cost of goods sold - - (18,402,031 ) (18,402,031 ) Operating expenses (64,269 ) (9,831 ) (59,533 ) (133,633 ) Other expenses - - (63,713 ) (63,713 ) Provision for income taxes - Net profit (loss) $ (64,269 ) $ (7,193 ) $ 6,476 $ (64,986 ) Three Months Ended July 31, 2016 HoldingCompany Healthbeverage Oil and gas TotalConsolidated Revenue $ 2,728 $ - $ 25,109,701 $ 25,112,429 Cost of goods sold - - (24,994,073 ) (24,994,073 ) Operating expenses (24,015 ) (69,796 ) (96,389 ) (190,200 ) Other expenses (1,907,309 ) (19 ) (29,828 ) (1,937,156 ) Provision for income taxes - - (1,060 ) (1,060 ) Net loss $ (1,928,596 ) $ (69,815 ) $ (11,649 ) $ (2,010,060 ) NOTE 13 – SUBSEQUENT EVENTS Management has evaluated subsequent events through the date these financial statements were available to be issued. Based on our evaluation no material events have occurred that require disclosure. 14 Table of Contents Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. Forward-Looking Statements Except for historical information, this report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. Such forward-looking statements involve risks and uncertainties, including, among other things, statements regarding our business strategy, future revenues and anticipated costs and expenses. Such forward-looking statements include, among others, those statements including the words "expects," "anticipates," "intends," "believes" and similar language. Our actual results may differ significantly from those projected in the forward-looking statements. Factors that might cause or contribute to such differences include, but are not limited to, those discussed in the sections "Business," "Risk Factors" and "Management's Discussion and Analysis of Financial Condition and Results of Operations." You should carefully review the risks described in this Quarterly Report on Form 10-Q and in other documents we file from time to time with the Securities and Exchange Commission ("SEC"). You are cautioned not to place undue reliance on the forward-looking statements, which speak only as of the date of this report. We undertake no obligation to publicly release any revisions to the forward-looking statements or reflect events or circumstances after the date of this document. Although we believe that the expectations reflected in these forward-looking statements are based on reasonable assumptions, there are a number of risks and uncertainties that could cause actual results to differ materially from such forward-looking statements. All references in this Current Report on Form 10-Q to the "Company," "Resort Savers," "we," "us," or "our" are to Resort Savers, Inc. Overview Resort Savers was incorporated in the State of Nevada on June 25, 2012. At formation, the Company was authorized to issue 100,000,000 shares of common stock, par value $0.0001 per share, and 15,000,000 shares of preferred stock, par value $0.0001 per share,. Our fiscal year end is January 31. Resort Savers has limited cash on hand. We have sustained losses since inception and have relied solely upon the sale of our securities for funding. Resort Savers has never declared bankruptcy, been in receivership, or been involved in any kind of legal proceeding. On August 1, 2014, a change of control of the Company occurred, whereby a controlling interest in the Company was sold by Michelle LaCour, our former President, Chief Executive Officer, Chief Financial Officer, Treasurer and director and a former 5% stockholder, and James LaCour, our former Secretary and director and a former 5% stockholder, to the following: (1) Zhou Gui Bin (236,733 shares at a purchase price of $0.20 per share); (2) Zhou Wei (236,733 shares at a purchase price of $0.20 per share); and (3) Zong Xin (1,636,734 shares at a purchase price of $0.20 per share). On September 25, 2014 the Company effected a forward stock split of 10 shares of common stock for each share held, or an additional nine shares were issued for each common share held. All share and per share information has been retroactively restated for financial presentation of prior periods. Worx America, Inc. Worx designs automated solutions for industrial, environmental and energy industries to improve efficiency and systems output. The Worx automated robotic tank cleaning system reduces tank cleaning time, reduces or eliminates the need for personnel to enter tanks, and may reduce the volume of solvents used to clean a tank. Actual results vary from tank to tank and may involve variables including the product in the tank, physical condition of the tank such as corrosion, or amount of sludge accumulated. Worx is currently refining its product line to improve speed and efficiency. Our investment in Worx has facilitated this development. We hope that our investment into what we believe is an important technology will give us early access to the technology, establish relationships in the industry, and allow us to assist Worx with the launch of its commercial products in China and other parts of Asia. 15 Table of Contents Shenzhen Amuli Industrial Development Co. Ltd. On October 1, 2015, the Company’s wholly-owned subsidiary, Xing Rui, by and through a newly formed PRC corporation subsidiary Huaxin, completed a purchase of sixty percent (60%) of the shares of Amuli, for 3,033,926 shares of the Company’s common stock. The purchase price was valued $2,400,000. Amuli is in development to become a large producer of the health beverage drink Kvass. Amuli has purchased equipment and is currently expanding its production facilities that are forecasted to generate sales and profits in 2016. On October 9, 2015, we amended our certificate of incorporation to increase the maximum number of shares of common stock that the Company shall be authorized to have outstanding at any time to 1,000,000,000 shares. Beijing Yandong Tieshan Oil Products Co., Ltd. On January 29, 2016, the Company entered into an Exchange Agreement (the “Exchange Agreement”) with Mr. Yang Baojin, a citizen of the PRC, and Huaxin, which is a wholly owned subsidiary of Xing Rui, which in turn is a wholly owned subsidiary of the Company. Mr. Baojin is the president and majority owner of Tieshan Oil. The Exchange Agreement provides that the Company will issue 6,000,000 shares of its common stock to Mr. Baojin, who will deliver to Huaxin an ownership interest in Tieshan Oil such that Huaxin will own 51% of all ownership interests in Tieshan Oil. At the same time, 1,200,000 shares of the Company’s common stock (20% of the common stock to be delivered to Mr. Baojin) will be withheld by the Company for a period of 12 months in order to secure against any breach of terms by Mr. Baojin of his representations and warranties contained in the Agreement, as well as to secure the fulfillment of his covenants and further obligations under the Exchange Agreement (the “Exchange”). Tieshan Oil is principally engaged in the trading of oil, gas and lubricant products within the PRC. Apart from the transactions pursuant to the Exchange Agreement, neither the Company nor Huaxin has a material relationship with either Mr. Baojin or Tieshan Oil. Under the Exchange Agreement, Mr. Baojin guarantees, for five years, that Tieshan Oil will have an annual net income of Renminbi (the currency of the PRC - “RMB”) 10 million. To the extent that in any year the actual net income of Tieshan Oil is less than RMB 10 million, then Mr. Baojin will pay Huaxin a cash payment equal to 51% of the shortfall. The Exchange Agreement was approved by a written consent of the Board of Directors of the Company on January 29, 2016 and the closing of the transactions under the Exchange Agreement occurred concurrently with the execution and delivery of the Exchange Agreement. As a result of the closing of the transactions under the Exchange Agreement, Huaxin now owns a majority of the ownership interest of Tieshan Oil. Pursuant to the Exchange Agreement, as soon as reasonably practicable following the closing, the parties will amend the articles of association and bylaws of Tieshan Oil so as to require a vote of the majority of the ownership interests in Tieshan Oil to (i) approve the acquisition of Tieshan Oil by means of a merger, (ii) approve the sale of substantially all assets of Tieshan Oil, (iii) liquidate, dissolve or wind-up the business and affairs of Tieshan Oil, (iv) amend, alter or repeal any provision of the articles of association or bylaws of Tieshan Oil, (v) create any class or series of capital stock of Tieshan Oil, (vi) pay or declare any dividend or make any distribution on any shares of capital stock of Tieshan Oil, (vii) issue any debt security, and/or (viii) elect each member of the board of directors of Tieshan Oil. The total value of the exchange, based on the value of the Company’s common stock as of the close of trading on January 28, 2016, was $3,435,000. The following discussion should be read in conjunction with our unaudited financial statements and the related notes that appear elsewhere in this quarterly report. The following discussion contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results could differ materially from those discussed in the forward-looking statements. Factors that could cause or contribute to such differences include, but are not limited to those discussed below and elsewhere in this quarterly report. Our unaudited financial statements are stated in U.S. dollars and are prepared in accordance with U.S. generally accepted accounting principles. 16 Table of Contents Results of Operations We have generated revenues of $32,384,010 and have incurred $32,542,408 in expenses through the six months ended July 31, 2017. The following table provides selected financial data about our company as at July 31, 2017 and January 31, 2017. Balance Sheet Data July 31, January 31, 2017 2017 Cash $ 39,710 $ 52,593 Total Assets $ 38,191,503 $ 71,967,890 Total Liabilities $ 31,875,899 $ 65,667,635 Stockholders’ Equity $ 6,315,604 $ 6,300,255 For the Three Months Ended July 31, 2017 and July 31, 2016 The following is a summary of our results of operations, for the three-months ended July 31, 2017 and 2016. Three Months Ended July 31, 2017 2016 REVENUE $ 18,534,391 $ 25,112,429 COST OF GOODS SOLD 18,402,031 24,994,073 GROSS PROFIT 132,360 118,356 OPERATING EXPENSES General and administrative 71,623 168,298 Professional fees 62,010 21,902 Total Operating Expenses 133,633 190,200 LOSS FROM OPERATIONS (1,273 ) (71,844 ) OTHER EXPENSE Impairment loss of investment - (1,907,308 ) Other expense (395 ) (3,958 ) Interest expense (63,318 ) (25,890 ) Total Other Expenses (63,713 ) 1,937,156 LOSS BEFORE INCOME TAXES (64,986 ) (2,009,000 ) Provision for income taxes - (1,060 ) NET LOSS $ (64,986 ) $ (2,010,060 ) The following summary of comprehensive loss, for the three-months ended July 31, 2017 and 2016. Three Months Ended July 31, 2017 2016 Net loss $ (64,986 ) $ (2,010,060 ) Other comprehensive income (loss) net of tax: Foreign currency translation adjustments 105,866 (112,539 ) Total comprehensive income (loss) $ 40,880 $ (2,122,599 ) Revenues and Cost of Goods Sold The Company generated revenues of $18,534,391 and $25,112,429 during the three months ended July 31, 2017 and 2016, respectively. The decrease in revenue was primarily due to customers reducing purchase orders to Company. The Company incurred cost of revenue of $18,402,031 and $24,994,073 during the three months ended July 31, 2017 and 2016, respectively. The decrease in cost of goods sold was due to a decrease in revenue. 17 Table of Contents Operating Expenses For the three months ended July 31, 2017, total operating expenses were $133,633, which included professional fees in the amount of $62,010 and general and administrative expenses of $71,623. For the three months ended July 31, 2016, total operating expenses were $190,200, which included professional fees in the amount of $21,902 and general and administrative expenses of $168,298. The decrease in expenses can be attributed to decreased general and administrative expenses related to a decrease in the scale of operation of the Company. Other Expenses Other expenses for the three months ended July 31, 2017 were $63,713 as compared to $1,937,156 for the three months ended July 31, 2016. The other expenses for the three months ended July 31, 2017 can be mainly attributed to $63,318 in interest expense. The other expenses for the three months ended July 31, 2016 can be mainly attributed to $25,890 in interest expense and $1,907,308 loss on investment. During the three months ended July 31, 2016, the Company determined the investment in Worx did not have value and wrote down the investment. Net Loss For the three months ended July 31, 2017, the Company had a net loss of $64,986, as compared to a net loss for the three months ended July 31, 2016 of $2,010,060.The decrease is mainly due to the $1,907,308 loss on investment in the three months ended July 31, 2016, which does not exist in the three months ended July 31, 2017. Comprehensive Income/Loss For the three months ended July 31, 2017 and 2016, the Company had other comprehensive income of $105,866 and other comprehensive loss of $112,539 as foreign currency translation adjustments, respectively. For the Six Months Ended July 31, 2017 and July 31, 2016 The following is a summary of our results of operations, for the six-months ended July 31, 2017 and 2016. Six Months Ended July 31, 2017 2016 REVENUE $ 32,384,010 $ 47,111,789 COST OF GOODS SOLD 32,257,933 46,803,152 GROSS PROFIT 126,077 308,637 OPERATING EXPENSES General and administrative 154,969 342,317 Professional fees 65,793 57,554 Total Operating Expenses 220,762 399,871 LOSS FROM OPERATIONS (94,685 ) (91,234 ) OTHER EXPENSE Impairment loss of investment - (1,907,308 ) Other expense (395 ) (3,958 ) Interest expense (63,318 ) (78,054 ) Total Other Expenses (63,713 ) (1,989,320 ) LOSS BEFORE INCOME TAXES (158,398 ) (2,080,554 ) Provision for income taxes - (2,346 ) NET LOSS $ (158,398 ) $ (2,082,900 ) 18 Table of Contents The following is a summary of comprehensive loss, for the six months ended July 31, 2017 and 2016. Six Months Ended July 31, 2017 2016 Net loss $ (158,398 ) $ (2,082,900 ) Other comprehensive income (loss) net of tax: Foreign currency translation adjustments 95,667 (101,877 ) Total comprehensive loss $ (62,731 ) $ (2,184,777 ) Revenues and Cost of Goods Sold The Company generated revenues of $32,384,010 and $47,111,789 during the six months ended July 31, 2017 and 2016, respectively. The decrease in revenue was primarily due to customers reducing purchase orders to Company. The Company incurred cost of revenue of $32,257,933 and $46,803,152 during the six months ended July 31, 2017 and 2016, respectively. The decrease in cost of goods sold was due to a decrease in revenue. Operating Expenses For the six months ended July 31, 2017, total operating expenses were $220,762, which included professional fees in the amount of $65,793 and general and administrative expenses of $154,969. For the six months ended July 31, 2016, total operating expenses were $399,871, which included professional fees in the amount of $57,554 and general and administrative expenses of $342,317. The decrease in expenses can be attributed to decreased general and administrative expenses. The decrease in general and administrative expenses was primarily related to a decrease in the scale of operation of the Company. Other Expenses Other expenses for the six months ended July 31, 2017 were $63,713 as compared to $1,989,320 for the six months ended July 31, 2016. The other expenses for thesix months ended July 31, 2017 can be mainly attributed to $63,318 in interest expense. The other expenses for the six months ended July 31, 2016 can be mainly attributed to $78,054 in interest expense and $1,907,308 loss on investment. During the six months ended July 31, 2016, the Company determined the investment in Worx did not have value and wrote down the investment. Net Loss For the six months ended July 31, 2017, the Company had a net loss of $158,398, as compared to a net loss for the six months ended July 31, 2016 of $2,082,900. The decrease is mainly due to the $1,907,308 loss on investment in the three months ended July 31, 2016, which does not exist in the three months ended July 31, 2017. Comprehensive Income/Loss For the six months ended July 31, 2017 and 2016, the Company had other comprehensive income of $95,667 and other comprehensive loss of $101,877 as foreign currency translation adjustment, respectively. Liquidity and Capital Resources Working Capital July 31, January 31, 2017 2017 Current Assets $ 36,142,277 $ 69,886,272 Current Liabilities $ 31,875,899 $ 65,667,635 Working Capital $ 4,266,378 $ 4,218,637 As at July 31, 2017, the Company had current assets of $36,142,277 compared with current assets of $69,886,272 as at January 31, 2017 and as at July 31, 2017, the Company had current liabilities of $31,875,899 compared with current liabilities of $65,667,635 as at January 31, 2017. The decrease in current assets was primarily due to a decrease in accounts receivable of $30,425,561. The decrease in current liabilities was primarily due to a decrease in due to relate parties of $33,559,107. 19 Table of Contents As at July 31, 2017, our company had a working capital of $4,266,378 compared with working capital of $4,218,637 as at January 31, 2017. Cash Flows Six Months Ended July 31, 2017 2016 Cash Flows provided by (used in) Operating Activities $ 27,698 $ (44,210 ) Cash Flows provided by (used in) Financing Activities $ (244,374 ) $ 51,972 Effects on changes in foreign exchange rate $ 203,793 (61,913 ) Net Decrease in Cash During Period $ (12,883 ) $ (54,151 ) Cash Flow from Operating Activities During the six months ended July 31, 2017, our company generated $27,698 in cash from operating activities compared to the use of $44,210 of cash for operating activities during the six months ended July 31, 2016. The increase in cash from operating activities was primarily attributed to a decrease in amount due to related parties of $34,212,088, partially offset by decrease in amount due from related party of $3,897,180 and decrease in accounts receivable of $30,425,261. Cash Flow from Financing Activities During the six months ended July 31, 2017, our company received $78,080 loans from related parties and repaid $322,454 in short-term loan compared to $51,972 loans from related parties during the six months ended July 31, 2016. Limited Operating History; Need for Additional Capital We cannot guarantee we will be successful in our business operations. Our business is subject to risks inherent in the establishment of a new business enterprise, including limited capital resources and possible cost overruns due to the price and cost increases in supplies and services. If we are unable to meet our needs for cash from either our operations, or possible alternative sources, then we may be unable to continue, develop, or expand our operations. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that is material to investors. Item 3. Quantitative and Qualitative Disclosures About Market Risk. ​ As a "smaller reporting company", we are not required to provide the information required by this Item. Item 4. Controls and Procedures. Management's Report on Disclosure Controls and Procedures We maintain disclosure controls and procedures that are designed to ensure that information required to be disclosed in our reports filed under the Securities Exchange Act of 1934, as amended, is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, and that such information is accumulated and communicated to our management, including our president (our principal executive officer and principal financial officer) to allow for timely decisions regarding required disclosure. As of the end of the quarter covered by this report, we carried out an evaluation, under the supervision and with the participation of our president (our principal executive officer, principal financial officer and principle accounting officer), of the effectiveness of the design and operation of our disclosure controls and procedures. Based on the foregoing, our president (our principal executive officer and principal financial officer) concluded that our disclosure controls and procedures were not effective as of the end of the period covered by this quarterly report. Changes in Internal Control over Financial Reporting There have been no changes in our internal controls over financial reporting that occurred during the quarter ended July 31, 2017, that have materially or are reasonably likely to materially affect, our internal controls over financial reporting. 20 Table of Contents PART II - OTHER INFORMATION ​ Item 1. Legal Proceedings. We know of no material, existing or pending legal proceedings against our Company, nor are we involved as a plaintiff in any material proceeding or pending litigation. There are no proceedings in which any of our directors, officers or affiliates, or any registered beneficial shareholder, is an adverse party or has a material interest adverse to our interest. Item 1A. Risk Factors. As a "smaller reporting company", we are not required to provide the information required by this Item. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. ​ None. Item 3. Defaults Upon Senior Securities. ​ None. Item 4. Mine Safety Disclosures. ​ Not applicable. Item 5. Other Information. ​ None. Item 6. Exhibits. Exhibit Number Description of Exhibit 31.1 Certification pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 of the Principal Executive Officer 31.2 Certification pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 of the Principal Financial Officer 32.1 Certification pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 of the Principal Executive Officer and Principal Financial Officer 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Extension Schema Document 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF XBRL Taxonomy Extension Definition Linkbase Document 101.LAB XBRL Taxonomy Extension Label Linkbase Document 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document 21 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized.​ RESORT SAVERS, INC. (Registrant) Dated: September 14, 2017 By: /s/ Zhou Gui Bin Zhou Gui Bin President and Chief Executive Officer(principal executive officer) Dated: September 14, 2017 By: /s/ Zhou Wei Zhou Wei Chief Financial Officer, Secretary and Treasurer(principal financial officer and principal accounting officer) 22
